PER CURIAM.
The Unemployment Appeals Commission notified this court that the tape recording of the hearing held below, from which the transcript was to be made, was inadvertently erased. The parties were unable to produce a statement of the evidence pursuant to Rule 9.200(b)(3), Fla.R.App.P., and therefore request that the cause be remanded for a de novo hearing.
Due to the above stated circumstances, the final order is vacated and the cause remanded for a hearing de novo. See Parrish v. Parrish, 389 So.2d 8 (Fla. 3d DCA 1980); Vernell v. Edge, Inc., 389 So.2d 327 (Fla. 5th DCA 1980); Jackson v. State, 308 So.2d 600 (Fla. 3rd DCA 1975).
ERVIN, C.J., and THOMPSON and WIG-GINTON, JJ., concur.